       Case 9:13-cr-00040-DLC Document 136 Filed 05/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                   CR 13-40-M-DLC

                        Plaintiff,
                                             ORDER TO ISSUE SUMMONS
           vs.

 CHRISTIAN DAVID WATSON,

                        Defendant.



      Based upon the United States’ Motion to Quash Warrant and Issue

Summons (Doc. 135), and good cause appearing in support thereof,

      IT IS HEREBY ORDERED that the warrant directing the arrest of Christian

David Watson is QUASHED.

      IT IS FURTHER ORDERED that the Clerk of Court issue a summons for

Christian David Watson to appear for arraignment on June 15, 2021, at 9:00 a.m. at

the Russell Smith Courthouse, 201 E. Broadway, in Missoula, Montana.

      Dated this 7th day of May, 2021.

                                     ____________________________
                                     Kathleen L. DeSoto
                                     United States Magistrate Judge


                                         1
